Citation Nr: 1222394	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-21 059	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the appellant meets the legal requirements for eligibility to receive death benefits (to include dependency and indemnity compensation (DIC), death pension, and accrued benefits) as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from October 1942 to February 1946.  He died in September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which determined the appellant was not the Veteran's surviving spouse.

The appellant requested a hearing before a Veterans Law Judge, to be held at the RO, in May 2010.  However, she withdrew her request in correspondence associated with the claims file in September 2011.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1942 to February 1946.  The appellant is the Veteran's former wife.

2.	On June 14, 2012, the Board was notified by the Social Security Administration that the appellant died in June 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  



ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


